           Case 1:16-vv-01341-UNJ Document 57 Filed 10/23/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1341V
                                     Filed: August 29, 2018
                                         UNPUBLISHED


    WOSSEN TARIKU,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Tetanus Diphtheria acellular
                                                             Pertussis (Tdap) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Douglas Lee Burdette, Burdette Law PLLC, North Bend, Washington, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On October 14, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”), which was caused-in-fact by one or both of the vaccinations
he received on September 8, 2015 – the Fluzone Quad or Flulaval quadrivalent
influenza (“flu”) vaccine, and Tetanus Diphtheria acellular Pertussis (“Tdap”) vaccine.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On May 30, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for his SIRVA. On August 28, 2018, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $70,000.00. Proffer

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:16-vv-01341-UNJ Document 57 Filed 10/23/18 Page 2 of 4



at 1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $70,000.00 in the form of a check payable to
petitioner, Wossen Tariku. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:16-vv-01341-UNJ Document 57 Filed 10/23/18 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

WOSSEN TARIKU,                                      )
                                                    )
                      Petitioner,                   )
                                                    )
       v.                                           ) No. 16-1341V
                                                    ) Chief Special Master Nora Beth Dorsey
SECRETARY OF                                        )
HEALTH AND HUMAN SERVICES,                          )
                                                    )
                      Respondent.                   )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On May 30, 2018, the Chief Special Master issued a Ruling on Entitlement, concluding

that petitioner is entitled to compensation under the National Childhood Vaccine Injury Act of

1986 (“Vaccine Act”), as amended, 42 U.S.C. §§300aa-10 to -34.

I.     Amount of Compensation

       Respondent proffers that, based on the Chief Special Master’s entitlement decision and

the evidence of record, petitioner should be awarded $70,000.00. 1 This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made as a

lump sum payment of $70,000.00, in the form of a check payable to petitioner. This amount



1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
Chief Special Master issues a damages decision in conformity with this proffer, the parties waive
their right to seek review of such damages decision. However, respondent reserves his right,
pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special Master’s May 30, 2018,
entitlement decision.
         Case 1:16-vv-01341-UNJ Document 57 Filed 10/23/18 Page 4 of 4



accounts for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner

would be entitled.

                                            Respectfully submitted,

                                            CHAD A. READLER
                                            Acting Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            GABRIELLE FIELDING
                                            Assistant Director
                                            Torts Branch, Civil Division

                                            s/ LARA A. ENGLUND
                                            LARA A. ENGLUND
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146 Benjamin Franklin Station
                                            Washington D.C. 20044-0146
                                            Tel: (202) 307-3013
                                            E-mail: lara.a.englund@usdoj.gov

Dated: August 28, 2018




                                               2
